          Case 1:20-cv-00120-EGS Document 12 Filed 06/19/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CENTER FOR BIOLOGICAL DIVERSITY,

    Plaintiff,
                                                           Civ. A. No. 20-0120 (EGS)
        v.

 U.S. DEPARTMENT OF ENERGY,

    Defendant.


                                   JOINT STATUS REPORT

       Pursuant to the Court’s May 27, 2020, Minute Order directing the parties to provide a

Joint Status Report with a recommendation for further proceedings, the parties, through counsel,

report as follows. On June 18, 2020, Plaintiff sent to Defendant a proposal for narrowing the

remaining issues for litigation or further discussion. If accepted by Defendant, Plaintiff’s

scheduling proposal would involve as a next step Defendant preparing a draft Vaughn index

addressing specific documents or categories of documents that Plaintiff identified in the June 18

letter. Defendant requires additional time to review and respond to Plaintiff’s narrowing and

scheduling proposal. The parties therefore propose to file another Joint Status Report on or

before July 20, 2020, with a status update and proposed schedule for further proceedings. A

Proposed Order is Attached.
        Case 1:20-cv-00120-EGS Document 12 Filed 06/19/20 Page 2 of 2




Dated: June 19, 2020                          Respectfully submitted,

                                              MICHAEL R. SHERWIN
 /s/ Howard M. Crystal                        Acting United States Attorney
HOWARD M. CRYSTAL
(D.C. Bar No. 446189)                         DANIEL F. VAN HORN
ANCHUN JEAN SU                                D.C. Bar No. 924092
((DC Bar No. CA285167)                        Chief, Civil Division

CENTER FOR BIOLOGICAL DIVERSITY               By: /s/ Daniel P. Schaefer
1411 K Street N.W., Suite 1300                DANIEL P. SCHAEFER
Washington, D.C. 20005                        D.C. Bar No. 996871
Telephone: 202-809-6926                       Assistant United States Attorney
Email: hcrystal@biologicaldiversity.org       555 4th Street, N.W.
                                              Washington, D.C. 20530
Attorney for Plaintiff                        (202) 252-2531
                                              Daniel.Schaefer@usdoj.gov

                                              Counsel for Defendant




                                          2
